DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: Claim 1 and 10 “computing device”, claim 2 “head modeling module”, claim 3 “de-noising module”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the disclosure shows the following to correspond to the limitations:
The claim 1 and 10 “computing device” corresponds to a processor 120 as in Fig. 1, which is programmed with the algorithm to generate a HD-DOT image. See MPEP 2181.
claim 2 “head modeling module”, as in Fig. 9A-9E, a photometric scanner or fiducials are used to obtain surface of the head, as in par. 0100, (i.e. a surface anatomical image) which is used by the programmed processor as the model.
claim 3 “de-noising module”, as in par. 0103-0105 is a programmed processor with coupling coefficient error algorithm, or other noise removal algorithm including ICA, wavelet, scrubbing data, polynomial spline interpolation.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culver (US 2008/0154126).
Regarding claim 1, Culver teaches an electronic console for super-pixel detection and analysis, the electronic console comprising:
a fiber array including a plurality of fibers configured to transport resultant light detected by a head apparatus worn by a subject (paragraphs 0044-0045, and fiber optic sources 224, fig. 12);
a detector coupled to the fiber array to detect resultant light from the plurality of fibers (paragraph 0045 and figs. 10-12; fig. 11 shows the coupling 212 to connect source/detector as described in par. 0041), the detector including a plurality of super-pixels (optodes or optode pairs functions to acquire signal or an image of the region of the body they are disposed on, paragraphs 0003, 0031, and 0034 and figs. 5 and 6) each defined by a plurality of pixels of an array of pixels (image space inherently comprises a plurality of pixels of an array of pixels; par. 0036 further describes how a single optrode detects different pixel locations because the same optrode can be used to detect signals acquired at different depths; par. 0039 teaches dynamic frequency and time encoding which is for the purpose of increasing dynamic range and implies same channel is used to detect multiple source data, i.e. plurality of pixels detected by same channel), each super-pixel associated with a fiber of the plurality of fibers (a separate image signal is received from each detector, paragraph 0040, 0050, figs. 7, 8, 10 and 11), each super-pixel configured to generate a plurality of detection signals in response to detected resultant light from its associated fiber (paragraphs 0045 and figs. 7 and 8) (Examiner notes the term “super-pixel” is interpreted to mean the same detector channel receives data from multiple source locations. Because Culver uses dynamic time and frequency encoding, multiple source signals are eventually obtained by the same APD/channel to create a plurality of pixels of image data, thereby meeting the definition of super-pixel. Culver further describes the dynamic source encoding in par. 0042 (i.e. same APD/channel would detect signal from different source).);
a computing device (processor 231, fig. 12) coupled to the detector to receive the plurality of detection signals from each of the plurality of super-pixels (paragraph 0045) and the computing device configured to generate a high density-diffuse optical tomography (HD-DOT) image signal of the brain activity of the subject based on the plurality of detection signals from each of the plurality of super-pixels (abstract, paragraph 0051); and
a display configured to display the HD-DOT image signal of the brain activity of the 15 subject (generating an image inherently utilizes a display, paragraph 0051).
Regarding claims 2 and 17, Culver teaches the computing device further comprising a head modeling module configured to generate a photometric head model of the subject (“anatomically derived model” paragraph 0052 is considered equivalent to the claimed photometric model) and the computing device being configured to generate the HD-DOT image signal of the brain activity of the subject based at least in part on the generated photometric head model of the subject (abstract, lines 13-16, and paragraph 0051-0052).
Regarding claim 3, Culver teaches the computing device further comprising a de-noising module configured to remove noise from the plurality of detection signals (ICA, paragraph 0060-0061), and the computing device being configured to generate the HD-DOT image signal of the brain activity of the subject based at least in part on the detection signals with the noise removed (paragraph 0056).
Regarding claim 9, Culver teaches the plurality of fibers comprising a plurality of source fibers configured to transport light to the head apparatus and a plurality of detector fibers configured to transport resultant light detected by the head apparatus (paragraph 0044 and fig. 12).
Regarding claim 10, Culver teaches a wearable head apparatus configured to be worn on a head of a subject (paragraph 0044 and fig. 11), and the head apparatus configured to direct light at the head of the subject and receive resultant light from the head of the subject in response to the light directed at the head of the subject (paragraphs 0043-0046, and fig. 12). Culver also teaches a fiber array including a plurality of fibers configured to transport light to the head apparatus worn by a subject and transport resultant light received by the head apparatus (paragraph 0045, and fig. 12). Moreover, Culver teaches a detector coupled to the fiber array to detect resultant light from the plurality of fibers (paragraph 0045 figs. 10-12), as well as the detector including a plurality of super-pixels each defined by a plurality of pixels of an array of pixels, as described in claim 1 above (paragraphs 0003, 0031; lines 1-11, and 0034 and figs. 5 and 6; Optode pairs/grid, source-detector). Furthermore, because Culver teaches being able to receive a signal from each of the detectors, Culver effectively teaches each super-pixel associated with a fiber of the plurality of fibers (paragraphs 0040, lines 11-14; and 0050 and figs. 7, 8, 10 and 11).  Culver also teaches each super- pixel configured to generate a plurality of detection signals in response to detected resultant light from its associated fiber (paragraph 0045, lines 1-5 and figs. 7 and 8) as well as a computing device coupled to the detector to receive the plurality of detection signals from each of the plurality of super-pixels (paragraph 0045, lines 1-5) and the computing device (processor 231, fig. 12) configured to generate a high density-diffuse optical tomography (HD-DOT) image signal of the brain activity of the subject based on the plurality of detection signals from each of the plurality of super-pixels (abstract, lines 13-16 and paragraph 0051).
Regarding claim 16, Culver teaches using a detector that includes a plurality of super-pixels each defined by a plurality of pixels of an array of pixels (paragraphs 0003, 0031; lines 1-11, and 0034. Optode pairs/grid, source-detector) and said method implemented by a computing device in communication with a memory (paragraph 0007). Culver also teaches receiving, by the computing device, a plurality of detection signals from the array of pixels (paragraph 0045). Moreover, because Culver teaches acquiring signals from each of the super-pixels in separate channels (paragraph 0050), Culver teaches associating, for each super-pixel, a subset of the plurality of detection signals with the super-pixel that generated the detection signals in the subset (paragraphs 0040; lines 11-14, and 0050 and figs. 7, 8, 10 and 11). Culver also teaches generating a high density-diffuse optical tomography (HD-DOT) image signal of the 10 brain activity of the subject based at least in part on the subsets of the plurality of detection signals associated with the plurality of super-pixels (abstract, lines 13-16 and paragraph 0051). Additionally, because Culver taches generating a DOT image (abstract, lines 13-16 and paragraph 0051), Culver effectively teaches outputting the generated HD-DOT image signal.  
Regarding claim 18, Culver teaches removing noise from the received plurality of detection signals (abstract, paragraphs 0056 and 0060).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Culver (US 2008/0154126) in view of MacFarlane (US 2012/0232402).
Regarding claims 4 and 12, Culver does not teach the use of an EMCCD or CMOS sensor; however, MacFarlane teaches the use of a CMOS sensor as a detector in a function near infrared spectroscopy imaging system (paragraph 0028, claims 18 and 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Culver in view of MacFarlane in order to obtain a detector comprising a complementary metal-oxide-semiconductor sensor. It would have been obvious to do so as CMOS sensors are known to acquire signals and generate images at fast rates.
Regarding claim 8, Culver teaches a fiber array holder configured to hold the plurality of fibers in a shape that corresponds to a shape of the detector to direct the resultant light of each fiber at a different super-pixel (figs. 10 and 11), but does not disclose the use of a lens configured to focus the resultant light from the plurality of fibers onto the detector. 
MacFarlane teaches the use of a lens in order to focus light directed from a source onto a detector (paragraphs 0028, 0070 and 0073). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Culver in view of MacFarlane to obtain a fiber array holder configured to hold the plurality of fibers in a shape that corresponds to a shape of the detector to direct the resultant light of each fiber at a different super-pixel, and a lens configured to focus the resultant light from the plurality of fibers onto the detector. It would have been obvious to do this in order to focus the light onto a detector in order to acquire a robust signal.

Claims 5-7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Culver (US 2008/0154126) in view of NPL to White titled: “Quantitative evaluation of high-density diffuse optical tomography: in vivo resolution and mapping performance”. 
Regarding claim 5, Culver does not teach each super-pixel being defined to include a core, buffer nor reference areas; however, White teaches a diffuse optical tomography imaging system in which images of absorption relating to brain activity are acquired. White teaches the images having an area of high absorption surrounded by an area of significantly less intensity (fig. 5 and caption of fig. 5). This can be seen as equivalent to having a core area including a plurality of core pixel, a buffer area including a plurality of buffer pixels surrounding the core, and a reference area including a plurality of reference pixels surrounding the buffer given that it is understood that the core region is the area of greatest light intensity, while the buffer and reference regions are unwanted areas of lesser light intensity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Culver in view of White in order to define each super-pixel to include a core area including a plurality of core pixels, a buffer area including a plurality of buffer pixels surrounding the core, and a reference area including a plurality of reference pixels surrounding the buffer. It would have been obvious to do this in order to better segment the acquired image to define a region of interest.
	Regarding claim 6, Culver does not teach the plurality of detection signals including core signals generated by the plurality of core pixel, buffer signals generated by the plurality of buffer pixels, and reference signals generated by the plurality of reference pixels. However, as described in claim 5 above, White teaches acquiring core, buffer, and reference signals (fig. 5 and caption of fig. 5). Therefore, White effectively teaches the plurality of detection signals include core signals generated by the plurality of core pixels, buffer signals generated by the plurality of buffer pixels, and reference signals generated by the plurality of reference pixels. 
	Regarding claim 7, Culver teaches generating an HD-DOT image signal (abstract, lines 13-16 and paragraph 0051), and though Culver teaches removing noise (paragraph 0060), Culver does not teach discarding the buffer signals, and calculating stray noise based at least in part on the reference signals. However, White teaches discarding unwanted signals of significantly less light intensity surrounding the core area as well as calculating a signal-to-noise-ratio using the area surrounding the core, which is considered as equivalent to discarding the buffer signals, and calculating stray noise based at least in part on the reference signals (fig. 5 and caption of fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Culver in view of White in order to obtain a computing device configured to generate the HD-DOT image signal based on the core signals, configured to discard the buffer signals, and configured to calculate stray noise based at least in part on the reference signals. It would have been obvious to do this in order to remove any stray noise such that an accurate HD-DOT image may be generated.
	Regarding claims 13 and 19, Culver in view of White teaches the invention for the same reasoning as used for claims 5 and 6 above. 
	Regarding claims 14 and 20, Culver in view of White teaches the invention for the same reasoning as used for claim 7 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Culver (US 2008/0154126).
Regarding claim 11, though Culver does not explicitly teach the weight of the wearable head apparatus, given that the head apparatus of Culver is made of a comparable material to that of the instant application (Culver, paragraph 0044: thermoplastic sheet; and paragraph 0080 of the instant application: ABS plastic), and given that in fig. 11 of Culver, the patient is not limited in movement, Culver teaches the same general conditions as in Applicant’s invention and therefore suggests the wearable head apparatus weighing between one half pound and one and one half pounds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Culver to weigh between one half pound and one and one half pounds in order to provide a comfortable apparatus that does not limit movement. Further, there is nothing critical about the claimed weight range. See MPEP 2144.05.

Double Patenting








The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10786156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent were originally presented as the instant claims 1-20 and matured into a patent by a narrowing amendment. As such, all claims of the patent anticipate the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799